      Case 3:20-cv-00017-MMH-JBT Document 46 Filed 10/21/20 Page 1 of 1 PageID 451


                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                        JACKSONVILLE DIVISION

MERLIN KAUFFMAN,

             Plaintiff,

v.                                                                 Case No. 3:20-cv-17-J-34JBT

TRANS HIGH CORPORATION,
etc., el al.,

             Defendants.


Counsel for Plaintiff                              Darren Joel Spielman, Esquire


Counsel for Defendants,                            Michael J. Kapin, Esquire
Trans High Corporation, etc., et al                Samuel M. Sheldon, Esquire



     JUDGE                Joel B. Toomey             DATE AND TIME     10/21/2020
                          U. S. Magistrate Judge                       10:04 a.m. – 10:19 a.m.
     DEPUTY CLERK         Tracee Perrotti            TAPE/REPORTER     None present


                                            CLERK=S MINUTES

PROCEEDINGS:                   PRELIMINARY PRETRIAL CONFERENCE

Attorneys are present via Zoom videoconference.

Positions of counsel as to issues raised in the case management report.

Case Management and Scheduling Order to enter.
